Being unable to agree with the majority opinion as to sustaining appellant's second assignment of error, I respectfully dissent.  Because of the detailed findings of the trial court in support of imposing a maximum sentence as reflected on pages six through nine of the transcript of proceedings of May 5, 1999, filed June 14, 1999, the second assignment of error should be overruled.  R.C. 2929.19(B)(2)(d) imposes on sentencing courts no requirement that statutory language be repeated during sentencing. The essence of the trial court's findings here fully comport with the requirements of S.B. No. 2.  Therefore, I would affirm the trial court in all respects. *Page 225